Case 20-21428-CMG            Doc 25    Filed 11/10/20 Entered 11/10/20 12:10:01         Desc Main
                                      Document      Page 1 of 4




  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY (TRENTON)

  Caption in Compliance with D.N.J. LBR 9004-1(b)
  2017-2058

  Pincus Law Group, PLLC
  nlabletta@pincuslaw.com
  Nicole LaBletta, Esquire
  2929 Arch Street
  Suite 1700
  Philadelphia, PA 19104
  (484) 575-2201
  ATTORNEYS FOR U.S. Bank National Association,
  not in its individual capacity
  but solely in its capacity as Indenture Trustee of CIM
  Trust 2018-NR1


 In Re:

 TODD SWILLINGER AND KATHLEEN Y                              Case No.: 20-21428
 FONG-SWILLINGER
                                                             Chapter 13
                 DEBTORS
                                                             Hearing Date: 12/16/2020

                                                             Judge: Christine M. Gravelle

                       OBJECTION TO CONFIRMATION OF THE PLAN

          Movant, U.S. Bank National Association, not in its individual capacity but solely in its

capacity as Indenture Trustee of CIM Trust 2018-NR1 (“Movant”), by and through its counsel,

Pincus Law Group, PLLC, hereby objects to the Debtors’ Chapter 13 Plan (the “Plan”), as follows:

          1.     As of the bankruptcy filing date of October 7, 2020, Movant holds a secured claim

               against the Debtors’ property located at 99 Bayberry Drive, Somerset, NJ 08873.

          2.     Movant filed a Proof of Claim (“POC”) with pre-petition arrears in the amount of

               $42,932.76.
Case 20-21428-CMG          Doc 25     Filed 11/10/20 Entered 11/10/20 12:10:01            Desc Main
                                     Document      Page 2 of 4



       3.      The Plan does not provide for payment to Movant for any pre-petition arrears.

            Instead the Plan proposes Debtors are seeking a loan modification. Movant is not

            opposed to Debtors applying for a loan modification, however Movant shall be paid its

            arrearages through the Plan until a loan modification is approved. As a result, the Plan

            must be amended to reflect payment for the amount of arrears described above and

            payment of ongoing post-petition payments.

       4.       The Plan fails to cure the delinquency pursuant to 11 U.S.C. § 1322(b)(5).

       5.       The Plan violates of 11 U.S.C. § 1325(a)(5)(B)(ii) by not providing for Movant to

            receive the full value of its claim.

       6.       Movant objects to the feasibility of the Plan under 11 U.S.C. § 1325(a)(6). The

            Plan proposed by Debtors is not feasible. Movant requests that the bankruptcy case

            either be converted to a Chapter 7 or be dismissed pursuant to 11 U.S.C. § 1307.

       WHEREFORE, Movant respectfully requests that this Honorable Court deny confirmation

of the Debtors’ Chapter 13 Plan.

                                                         Respectfully submitted,

Dated: 11/10/2020                                        PINCUS LAW GROUP, PLLC

                                                   By:    /s/ Nicole LaBletta
                                                         Nicole LaBletta Esquire
                                                         2929 Arch Street
                                                         Suite 1700
                                                         Philadelphia, PA 19104
                                                         Telephone: 484-575-2201
                                                         Fax: 516-279-6990
                                                         Email: nlabletta@pincuslaw.com
Case 20-21428-CMG                     Doc 25        Filed 11/10/20 Entered 11/10/20 12:10:01             Desc Main
                                                   Document      Page 3 of 4



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)
     Pincus Law Group, PLLC
     nlabletta@pincuslaw.com
     Nicole LaBletta, Esquire
     2929 Arch Street
     Suite 1700
     Philadelphia, PA 19104
     (484) 575-2201
     ATTORNEYS FOR U.S. Bank National Association, not in its
     individual capacity                                                     Case No.:              20-21428
                                                                                              ____________________
     but solely in its capacity as Indenture Trustee of CIM Trust 2018-NR1

                                                                             Chapter:                  13
                                                                                              ____________________


     In Re:                                                                  Adv. No.:                 n/a
                                                                                              ____________________

     TODD SWILLINGER AND KATHLEEN Y                                          Hearing Date:         12/16/2020
                                                                                              ____________________
     FONG-SWILLINGER
              DEBTORS                                                        Judge:                   CMG
                                                                                              ____________________




                                             CERTIFICATION OF SERVICE
              Nicole LaBletta
1. I, ____________________________ :

            ‫ ܆‬represent ______________________________
                                    Movant             in this matter.

            ‫ ܆‬am the secretary/paralegal for ___________________________, who represents
            ______________________________ in this matter.

            ‫ ܆‬am the ______________________ in this case and am representing myself.



2.                   November 10, 2020
            On _____________________________, I sent a copy of the following pleadings and/or documents
            to the parties listed in the chart below.
              Objection to Plan



3.          I certify under penalty of perjury that the above documents were sent using the mode of service
            indicated.

Date:       11/10/2020
            _______________________                                          /s/ Nicole LaBletta
                                                                             __________________________________
                                                                             Signature
Case 20-21428-CMG       Doc 25    Filed 11/10/20 Entered 11/10/20 12:10:01            Desc Main
                                 Document      Page 4 of 4



 Name and Address of Party Served        Relationship of                 Mode of Service
                                        Party to the Case
 Todd Swillinger                      Debtors               ‫ ܆‬Hand-delivered
 Kathleen Y. Fong-Swillinger
                                                            ‫ ܆‬Regular mail
 99 Bayberry Drive
 Somerset, NJ 08873                                         ‫ ܆‬Certified mail/RR
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

 Robert C. Nisenson                   Debtors' Attorney     ‫ ܆‬Hand-delivered
 10 Auer Court
 Suite E                                                    ‫ ܆‬Regular mail
 East Brunswick, NJ 08816                                   ‫ ܆‬Certified mail/RR
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

 Albert Russo                         Trustee               ‫ ܆‬Hand-delivered
 Standing Chapter 13 Trustee
 CN 4853                                                    ‫ ܆‬Regular mail
 Trenton, NJ 08650-4853                                     ‫ ܆‬Certified mail/RR
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

 U.S. Trustee                         U.S. Trustee          ‫ ܆‬Hand-delivered
 US Dept of Justice
                                                            ‫ ܆‬Regular mail
 Office of the US Trustee
 One Newark Center Ste 2100                                 ‫ ܆‬Certified mail/RR
 Newark, NJ 07102
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

                                                            ‫ ܆‬Hand-delivered
                                                            ‫ ܆‬Regular mail
                                                            ‫ ܆‬Certified mail/RR
                                                            ‫ ܆‬Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)




                                            2
